Appeal from an order of the Ontario County Court (Frederick G. Reed, J.), entered June 16, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk under the Sex Offender Registration Act (Correction Law § 168 et seq.). We reject defendant’s contention that County Court erred in assessing points on the risk assessment instrument for a prior youthful offender adjudication (see People v Peterson, 8 AD3d 1124 [2004], lv denied 3 NY3d 607 [2004]). Also contrary to defendant’s contention, the court’s upward departure from the presumptive risk level is supported by clear and convincing evidence of “ ‘an aggravating or mitigat*1286ing factor of a kind, or to a degree, not otherwise adequately taken into account by the [risk assessment] guidelines’ ” (People v Madlin, 302 AD2d 751, 752 [2003]; cf. People v Zehner, 24 AD3d 826 [2005]). Present—Scudder, P.J., Martoche, Centra and Pine, JJ.